Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 21 and 48 are allowed.
Claims 22-30, 43, and 45-46 are allowed by virtue of dependency on claims 21.
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 21, closest prior art Ho et al. (US 2018/0017741, hereinafter Ho), ALLEGRI (US 2009/0268466, hereinafter Allegri), Hogan et al. (US 2016/0352071, hereinafter Hogan) and Umali et al. (US 2016/063750) does not disclose or render obvious“… a diffuser disposed within the first aperture, wherein the diffuser has an inwardly-concave surface facing the electronic component, the inwardly-concave surface of the diffuser has a first region proximal to a geometric center of the diffuser and a second region distal from the geometric center of the diffuser, the first region is separated from the electronic component by a first distance along a direction perpendicular to a light receiving surface of the electronic component, the second region is separated from the electronic component by a second distance along the direction, and the first distance is greater than the second distance.” in combination with all other limitations and when considered as a whole.
	Regarding claim 48, closest prior art Ho, Allegri, Hogan and Umali does not disclose or render obvious“… a diffuser disposed within the first aperture, wherein the diffuser has an inwardly-
concave surface facing the electronic component, the diffuser has an upper surface opposite
to the inwardly-concave surface, the inwardly-concave surface has a central region and a
peripheral region around the central region, and a distance between the upper surface and

surface and the peripheral region of the inwardly-concave surface”. in combination with all other limitations and when considered as a whole.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816